Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16, 19, 21, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Adams et al. (US 4,545,108).
Regarding claim 16, Adams et al. disclose a capacitor comprising:
a winding (5) having a cathode foil (2), an anode foil (4), separators (1, 3) arranged therebetween and a projection region (@ 2) in which the cathode foil projects beyond the anode foil (4),

Regarding claim 19, Adams et al. disclose each layer of the cathode foil (2) is arranged in the bundle (see fig. 4, 6).
Regarding claim 21, Adams et al. disclose a plurality of bundles (see fig. 4, 6) are formed in the projection region.
Regarding claim 24, Adams et al. disclose no cathode contact (9) for making contact with the cathode foil (2) arranged in the winding (5).

Claim(s) 16-18, 20 and 31 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Batson et al. (US 20160351966).
Regarding claim 16, Batson et al. disclose a capacitor comprising:
a winding (400, abstract) having a cathode foil (abstract, first or second electrode, 452 or 456), an anode foil (abstract, second or first electrode, 456 or 452), separators (abstract, 450, 454) arranged therebetween and a projection region (@ 562, 640, 652) in which the cathode foil (452 or 456) projects beyond the anode foil (456 or 452),
wherein, in the projection region, a plurality of layers of the cathode foil (452 or 456) are arranged to form a bundle (see fig. 5A, 5B) and are directly electrically connected to one another.
Regarding claim 17, Batson et al. disclose the projection region (@ 640, 652) has an incision (636) in the cathode foil (452 or 456), and wherein the incision runs through a plurality of adjacent layers of the cathode foil (452 or 456).
Regarding claim 18, Batson et al. disclose on account of the incision (636), flexible strips (see fig. 9 and 10) are present in the cathode foil (452 or 456), wherein the flexible strips are separated from a rest of the cathode foil (452 or 456) in a direction of a winding axis but are connected at their lateral ends to the rest of the cathode foil.
Regarding claim 20, Batson et al. disclose only a portion of the layers of the cathode foil (452 or 456) is arranged in the bundle (see fig. 9).
Regarding claim 31, Batson et al. disclose a method for producing a capacitor, (fig.14), the method comprising:
providing a winding (1412) having a cathode foil (452 or 456), an anode foil (456 or 452) and separators (450, 454) arranged
therebetween, wherein the winding has a projection region (@ 562, 640, 652) in which the cathode foil (452 or 456) protrudes beyond the anode foil (456 or 452);
cutting into the cathode foil in the projecting region (1414); and
bundling a plurality of layers of the cathode foil in the projection region and establishing electrical contact between the layers (1434-1438).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 4,545,108) in view of Maijers et al. (US 5,245,513).
Regarding claim 22, Adams et al. disclose the claimed invention except for the capacitor comprises a housing in which the winding is arranged, wherein the bundle is electrically connected to the housing. 
Maijers et al. disclose a capacitor (title) the comprises a housing (31) in which a capacitor winding (33) is arranged, wherein the cathode is electrically connected to the housing (31).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Adams et al. in a housing, wherein the cathode (bundle) is electrically connected to the housing, since such a modification would form a capacitor having excellent mounting properties and exhibits no leakage in life and solder tests.
Regarding claim 23, the modified Adams et al. disclose a connecting piece (40) which electrically connects the bundle to the housing (31).

Claims 25, 27-28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 4,545,108) in view of Ashida (JP50-137540).
Regarding claim 25, Adams et al. disclose the claimed invention except for a plurality of anode connections protrude out of a cover of a housing.
Ashida discloses an electrolytic capacitor comprising a plurality of anode connections (3, 4) that protrude out of a cover (10) of a housing (15). 

Regarding claim 27, Adams et al. disclose the claimed invention except for a plurality of cathode connections protrude out of a cover of a housing.
Ashida discloses an electrolytic capacitor comprising a plurality of cathode connections (5, 6) that protrude out of a cover (10) of a housing (15). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Adams et al. having four terminals, since such a modification would form a four terminal electrolytic capacitor that can be used in a large DC current environment and has a good characteristic of high use.
Regarding claim 28, Adams et al. disclose the claimed invention except for an overlap-free region of the cathode foil, in which the cathode foil does not overlap with the anode foil, wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil overlaps with the anode foil, and wherein a cathode contact for making contact with the cathode foil is arranged in the overlap-free region.
Ashida discloses in fig. 2, a capacitor comprising an overlap-free region of a cathode foil (2), in which the cathode foil does not overlap with the anode foil (1), wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil (2) overlaps with the anode foil (1), and wherein a cathode 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Adams so that an overlap-free region of the cathode foil, in which the cathode foil does not overlap with the anode foil, wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil overlaps with the anode foil, and wherein a cathode contact for making contact with the cathode foil is arranged in the overlap-free region, since such a modification would form a four terminal electrolytic capacitor that can be used in a large DC current environment and has a good characteristic of high use.
Regarding claim 30, the modified Adams et al. disclose the overlap-free region is arranged between two overlapping regions in the lateral direction (see fig. 2).

Claims 26, 28, and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams et al. (US 4,545,108) in view Mao et al. (CN 205050703).
Regarding claim 26, Adams et al. disclose the claimed invention except for a cathode contact for making contact with the cathode foil, wherein the cathode contact is arranged on the cathode foil in the winding, wherein the cathode contact is at least twice as far away from one lateral edge of the cathode foil as from another lateral edge of the cathode foil in an unrolled state of the cathode foil.
Mao et al. disclose a cathode contact (6) for making contact with the cathode foil (5), wherein the cathode contact (6) is arranged on the cathode foil (5) in the winding, wherein the cathode contact (6) is at least twice as far away from one lateral edge of the 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Adams et al. so that a cathode contact for making contact with the cathode foil, wherein the cathode contact is arranged on the cathode foil in the winding, wherein the cathode contact is at least twice as far away from one lateral edge of the cathode foil as from another lateral edge of the cathode foil in an unrolled state of the cathode foil,  since such a modification would form a capacitor having a simple structure, wide application range, and a prolong life.
Regarding claim 28, Adams et al. disclose the claimed invention except for an overlap-free region of the cathode foil, in which the cathode foil does not overlap with the anode foil, wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil overlaps with the anode foil, and wherein a cathode contact for making contact with the cathode foil is arranged in the overlap-free region.
Mao et al. disclose in fig. 2, a capacitor comprising an overlap-free region of a cathode foil (5), in which the cathode foil does not overlap with the anode foil (1, 2), wherein the overlap-free region adjoins an overlapping region in a lateral direction, in which the cathode foil (5) overlaps with the anode foil (1, 2), and wherein a cathode contact (6) for making contact with the cathode foil (5) is arranged in the overlap-free region.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to form the capacitor of Adams so that an overlap-free region of the cathode foil, in which the cathode foil does not overlap with the anode 
Regarding claim 29, the modified Adams discloses the overlap-free region is arranged on a lateral edge of the cathode foil (5 – see fig. 2 of Mao et al.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

US 2015/0243453
US 2,604,517
US 2,569,925

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC THOMAS whose telephone number is (571)272-1985. The examiner can normally be reached Monday-Friday, 6:00 AM-2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERIC W THOMAS/Primary Examiner, Art Unit 2848                                                                                                                                                                                                        
ERIC THOMAS
Primary Examiner
Art Unit 2848